Citation Nr: 1627900	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-42 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.   Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy (PN) of the left lower extremity (LLE) to include the sciatic nerve, external popliteal nerve, and posterior tibial nerve.  

2.  Entitlement to higher ratings for shell fragment wound (SFW) of the dorsum of the right foot with retained foreign bodies (RFBs), fracture of the lateral area of cuneiform, rated as noncompensable prior to August 17, 2009, and in excess of 10 percent therefrom.   

3.  Entitlement to higher ratings for numbness of the dorsum of the right foot and hyperesthesia of the right leg involving the anterior tibial nerve and to include diabetic PN involving the sciatic nerve, external popliteal nerve and posterior tibial nerve, rated as noncompensable prior to February 10, 2015, and in excess of 10 percent therefrom.  

4.  Entitlement to a rating in excess of 10 percent for SFW of the right lower extremity (RLE) with Muscle Group (MG) XI damage and RFBs.  

5.  Entitlement to a compensable rating for SFW of the left foot, fractures of the fourth and fifth metatarsals and cuboid.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

T. Hal Smith,Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.  

As to claim #5 on the title page, (entitlement to a compensable rating for SFW of the left foot, fractures of the fourth and fifth metatarsals and cuboid), in January 2015, the Board denied the claim for a compensable rating.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand (JMPR).  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded in that the Board did not adequately consider whether the Veteran's service-connected foot disorder might be better rated as a muscle injury to the foot rather than as a scar.  Moreover, the Board failed to adequately discuss whether a compensable rating was warranted pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2015).  

As to all other claims as listed on the title page, these matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Review of the claims file reflects that the claims on appeal were not all initially developed together.  For purposes of clarity, the Board has merged them into one appeal.  

It is also important to note that there are additional issues on appeal (entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depressive disorder, and anxiety disorder; entitlement to an initial rating in excess of 30 percent for myocardial infarction, to include coronary artery disease; and entitlement to a total rating based on individual unemployability due to service-connected disabilities), which will be the subject of separate development in that the Veteran has requested a Travel Board hearing as to those claims.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Following an August 2015 rating decision, a notice of disagreement (NOD) was received in November 2015 in which the Veteran expressed a desire to appeal the denials of various claims.  The RO has not addressed these matters in a statement of the case (SOC).  As the Veteran has filed a timely NOD to these claims, he must be furnished a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The following claims are REMANDED to the AOJ: entitlement to an initial rating in excess of 10 percent for PN of the LLE to include the sciatic nerve, external popliteal nerve, and posterior tibial nerve; entitlement to higher ratings for SFW of the dorsum of the right foot with RFBs, fracture of the lateral area of cuneiform, rated as noncompensable prior to August 17, 2009, and in excess of 10 percent therefrom; entitlement to higher ratings for numbness of the dorsum of the right foot and hyperesthesia of the right leg involving the anterior tibial nerve and to include diabetic PN involving the sciatic nerve, external popliteal nerve and posterior tibial nerve, rated as noncompensable prior to February 10, 2015, and 10 percent therefrom; entitlement to a rating in excess of 10 percent for SFW of the RLE with MG XI damage and RFBs; and entitlement to a compensable rating for SFW of the left foot, fractures of the fourth and fifth metatarsals and cuboid.  

Moreover, it is noted that each of the claims on appeal involves whether increased ratings are warranted for disorders of the bilateral lower extremities, to include the feet.  Specifically, the Veteran has been granted separate ratings for PN of the lower extremities and for SFW residuals in each foot and/or leg.  Recently added to the claims file were additional VA examinations dated in February 2015 and March 2016 without a waiver of initial consideration by the RO.  These examinations are pertinent to the claim regarding residuals of SFW of the left foot and should now be considered on remand.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that pertinent evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a SSOC, it must prepare a SSOC reviewing that evidence.  38 C.F.R. §19.31(b)(1) (2015).  

Accordingly, as the evidence added to the VBMS file is pertinent and consideration of this evidence has not been waived, this matter must be returned to the AOJ for initial consideration of this evidence.  

It is also the Board's conclusion that additional VA examination is necessary to differentiate between the symptoms of the Veteran's PN of the LLE and his SFW of the left foot.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all actions required by 38 C.F.R. § 19.26 (2015), including issuance of an SOC, so that the Veteran may have the opportunity to complete an appeal on the issues of entitlement to an initial rating in excess of 10 percent for PN of the LLE to include the sciatic nerve, external popliteal nerve, and posterior tibial nerve; entitlement to higher ratings for SFW of the dorsum of the right foot with RFBs, fracture of the lateral area of cuneiform, rated as noncompensable prior to August 17, 2009, and in excess of 10 percent thereafter; entitlement to higher ratings for numbness of the dorsum of the right foot and hyperesthesia of the right leg involving the anterior tibial nerve and to include diabetic PN involving the sciatic nerve, external popliteal nerve and posterior tibial nerve, rated as noncompensable prior to February 10, 2015, and 10 percent thereafter; and entitlement to a rating in excess of 10 percent for SFW of the RLE with MG damage at XI and RFBs (if he so desires) by filing a timely substantive appeal.  

2.  Obtain all outstanding VA treatment records from March 2016 forward.  

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examinations.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

The Veteran is service-connected for PN of the left lower extremity, to include sciatic nerve, external popliteal (common peroneal) nerve and posterior tibial nerve and also for residuals of SFW of the left foot, fractures of the fourth and fifth metatarsals and cuboid.  Upon examination, the VA examiner must address what symptomatology of the Veteran's left lower extremity is attributable to his service-connected PN and what symptomatology is attributable to residuals of his SFW.  If the examiner cannot differentiate the symptomatology of the Veteran's PN of the left lower extremity from that of his SFW residuals of the left foot, the examiner must so state.  

The examiner should discuss whether there is injury to Muscle Group X, and, if so, the severity thereof.  The examiner's attention is directed to the report of the November 2009 VA examination.

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

